Citation Nr: 1506077	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-02 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for disc degeneration and facet degeneration of the lumbar spine (referred to herein as lumbar spine disorder), to include as secondary to service-connected stage A seminoma with bilateral orchiectomy (referred to herein as testicular cancer).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1983 to March 1990.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified during a hearing before a decision review officer of the RO in Muskogee, Oklahoma.  A transcript is included in the Veteran's claims file.  In September 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.


FINDING OF FACT

The Veteran's lumbar spine disorder was caused by radiation treatment for his service-connected testicular cancer. 


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder secondary to service-connected testicular cancer have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for his lumbar spine disorder, secondary to his testicular cancer. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran claims that the radiation treatment of his service-connected testicular cancer caused his lumbar spine disorder.  While in service, the Veteran developed testicular cancer requiring orchiectomy in 1985, and was subsequently treated by radiation to his groin and spinal axis from the chest down.  In 1996, the Veteran's cancer recurred in the other testicle, requiring a second orchiectomy and further radiation treatment.  At his June 2012 RO hearing, the Veteran stated that overall he underwent 20 or more sessions of radiation treatment.

VA treatment records show that the Veteran initially sought treatment for his lumbar spine disorder in July 2010.  Private medical records show that the Veteran was subsequently treated by his private neurologist in September 2010.  The Veteran was diagnosed with dramatic lumbar spinal stenosis at L2-L3.  In a November 2010 letter to VA, the Veteran's neurologist opined that the Veteran's lumbar spine disorder was caused by the radiation treatment for his testicular cancer.  The neurologist subsequently performed surgery on the Veteran in December 2010 and again in January 2011, and continued to treat the Veteran thereafter.  

The Veteran underwent a VA examination in July 2011.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  The examiner opined that the Veteran's lumbar spine disorder was not related to his testicular cancer, because the two conditions were diagnosed years apart and there was no pathophysiological relationship between them.  Responding to a follow-up question from the RO, the examiner further opined that the Veteran's lumbar spine disorder was not related to the radiation therapy treating the testicular cancer because there is no pathophysiological relation between them.

In an August 2011 letter to VA, the Veteran's private neurologist again opined that the Veteran's lumbar spine disorder was caused by radiation treatment for testicular cancer.  Specifically, the neurologist stated that there is no question in his mind that the spinal access radiation covering the Veteran's peri-aortic node area changed the quality of his L2-L3 disc.  The neurologist based this opinion on the rationale that the disc degeneration and dramatic stenosis at L2-L3, with disc bulge, facet hypertrophy and ligamentous hypertrophy, was singular.  None of the other discs in the Veteran's back were affected at all, leading the neurologist to conclude that such a precise degenerated area was the result of the targeted radiation.  Furthermore, the neurologist stated that the VA examination report was inaccurate and omitted the frequent fasciculation and absent reflexes in both lower extremities.  The neurologist stated that the examiner also inaccurately states that there are degenerative changes diffuse throughout the lumbar spine. 

The Board finds the opinion of the Veteran's private neurologist more probative.  The neurologist's analysis is detailed, he explained his rationale, and he is well acquainted with the Veteran's condition, having performed surgery on the Veteran multiple times.  In the neurologist's August 2011 letter to VA, he explained the aspect of the Veteran's condition that led him to conclude that it was caused by the radiation treatment.  In contrast, the July 2011 VA examination report did not mention radiation treatment at all.  It was only in response to the RO's subsequent clarification question that the examiner stated that there was no pathophysiological relationship between the Veteran's lumbar spine disorder and radiation treatment.  This simple, conclusory statement was supported by no rationale or explanation.  

The Board therefore finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran's lumbar spine disorder was caused by the radiation treatment for his service-connected testicular cancer.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a lumbar spine disorder is granted.  38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert, 1 Vet. App. at 53-56.  Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for disc degeneration and facet degeneration of the lumbar spine, secondary to service-connected stage A seminoma with bilateral orchiectomy, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


